DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “a pry rod” in line 7 as a part of the instant invention, a center cap decoupling device. However, according to the specification and drawings of the instant application, it seem as a pry rod is something that a center cap decoupling device is used with. Also, Applicant states that “the pry bar is part of the functional structure of the device providing leverage for removal of the center cap” under Section 1 of the Office Action in page 5. The scope of the claim is indefinite as it is not clear whether a pry rod should be interpreted and examined as a part of the center cap decoupling device or a functional structure. If Applicant intends to positively claim a pry bar, then the preamble of claim should be amended to be a system claim comprising a center cap decoupling device and a pry bar. For sake of examination, a pry bar is being considered as a functional limitation.
Regarding claim 10, claim 1 recites “a pry rod” in line 12 as a part of the instant invention, a center cap decoupling device. However, according to the specification and drawings of the instant application, it seem as a pry rod is something that a center cap decoupling device is used with. Also, Applicant states that “the pry bar is part of the functional structure of the device providing leverage for removal of the center cap” under Sections 1 and 5 of the Office Action in page 5. The scope of the claim is indefinite as it is not clear whether a pry rod should be interpreted and examined as a part of the center cap decoupling device or a functional structure. If Applicant intends to positively claim a pry bar, then the preamble of claim should be amended to be a system claim comprising a center cap decoupling device and a pry bar. For sake of examination, a pry bar is being considered as a functional limitation. 
Claims 2-9 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, 8, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al (4,991,893) in view of Allen et al (US 2004/0134625 A1).
Regarding claim 1, as seen in fig 1, Gordon et al (‘893) discloses a workpiece decoupling device (a combination of elements 38,48, 50,56,60, fig1) comprising: 
an elongated flexible member 50 (col.3 line26);
a hook 38 (col.3 lines9-21) coupled to a first end of the elongated flexible member 50 (fig1);
a coupler 48,56,60 (col.3 lines24-33) coupled to a second end of the elongated flexible member 50 (fig1); and
a pry bar 12 (col.2 line54; fig1), the coupler 48,56,60 being selectively engageable to the pry rod 12 proximate to a first endpoint of the pry rod 12 such that a second endpoint of the pry rod 12 is positionable on another workpiece (fig1), wherein the elongated flexible member 50 is configured for transferring a force applied to the pry rod 12 by the user to the hook 38.
However, Gordon et al does not explicitly disclose that the elongated flexible member is a cable. Instead, Gordon et al discloses a use of a chain as the elongated flexible member. Allen et al (‘625) teaches that a cable, rope, and the like are known elongate and flexible structures that can be used instead of a length of chain (para[0035]) as an elongated flexible member for a pulling device with a pulling hook (fig4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon et al to use a cable instead of a chain as an elongated flexible member, as taught by Allen et al, for the purpose of using one of suitable flexible member for pulling a workpiece. 
It is noted that a center cap, a hub of a wheel of a vehicle and their further limitations are recited as intended uses which only require the decoupling device to be capable of performing the intended use. In this case, the combination of Gordon et al and Allen et al teaches each and every positively claimed structural limitations of the decoupling device, therefore, it is clear that the decoupling device taught by Gordon et al as modified by Allen et al is capable of being used as a center cap decoupling device and performing the recited intended use.
Regarding claim 3¸ the combination of Gordon et al and Allen et al teaches the device of claim 1. Gordon et al further discloses the hook 38 comprising a bar 40 (col.3 line9), the bar 40 being arcuate distal (at element 42) from the cable such that the bar 40 is configured for hooking on the workpiece when inserted into the slot positioned in the workpiece.
Regarding claim 5, the combination of Gordon et al and Allen et al teaches the device of claim 1. Gordon et al further discloses the hook 38 comprising metal (col.3 line39, “metal”).
Regarding claim 6, the combination of Gordon et al and Allen et al teaches the device of claim 5. Gordon et al further discloses the hook 38 comprising steel (col.4 line31 “hardened steel”).
Regarding claim 7, the combination of Gordon et al and Allen et al teaches the device of claim 1. Gordon et al further discloses the coupler 48,56,60 comprising a loop 56 (fig1, col.3 lines30-31) in the cable adjacent to the second end (fig1).
Regarding claim 8¸ the combination of Gordon et al and Allen et al teaches the device of claim 3. Gordon et al further discloses a bend (a right angled bend between an element 42 and an opposite end from the element 42; fig1) positioned in the bar 40 proximate to a first terminus (the opposite end from the element 42) of the bar 40, the cable being coupled to the bar 40 between the bend (fig1) and the first terminus (via an element 54) wherein the bend is configured for offsetting the force applied through the cable to the hook 38 for enhancing coupling of the hook 38 to the workpiece.
Regarding claim 9, the combination of Gordon et al and Allen et al teaches the device of claim 8. Gordon et al further discloses the bend being substantially 90 degrees (fig1).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gordon et al (4,991,893) and Allen et al (US 2004/0134625 A1) in further view of Stanley (US 2012/0152161 A1).
Regarding claim 2, the combination of Gordon et al and Allen et al teaches the device of claim 1, however, does not explicitly teach that the cable is coated with at least one of rubber, silicone, and plastic. Stanley (‘161) teaches a use of a cable 20 made as metal cable coated with plastic (para[0030], “metal cable in plastic sheathing”) to provide good tensile strength for a pulling device with a hook (fig3; para[0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gordon et al and Allen et al to use a coated cable, as taught by Stanley, for the purpose of providing good tensile strength.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gordon et al (4,991,893) and Allen et al (US 2004/0134625 A1) in further view of Fanberg (4,683,783).
Regarding claim 4, the combination of Gordon et al and Allen et al teaches the device of claim 1, however, does not explicitly teach that the hook is coated. Fenberg (‘783) teaches a use of a hook 16 which is coated with plastic or rubber to provide friction enhancement when engaged with a workpiece (col.4 lines54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gordon et al and Allen et al to use a coated hook, as taught by Fanberg, for the purpose of providing friction enhancement. The hook of Gordon et al as modified by Fanberg (coated with plastic or rubber) is capable of coupling the center cap (which is recited as an intended use) without damaging the center cap or the hub as the plastic or rubber coating provides a smooth and protective surface.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al (4,991,893) in view of Allen et al (US 2004/0134625 A1), Stanley (US 2012/0152161 A1) and Fanberg (4,683,783).
Regarding claim 10, as seen in fig 1, Gordon et al (‘893) discloses a workpiece decoupling device (a combination of elements 38,48, 50,56,60, fig1) comprising: 
an elongated flexible member 50 (col.3 line26);
a hook 38 (col.3 lines9-21) coupled to a first end of the elongated flexible member 50 (fig1), the hook 38 comprising a bar 40 (col.3 line9), the bar 40 being arcuate distal (at element 42) from the elongated flexible member 50 such that the bar 40 is configured for hooking on the workpiece when inserted into the slot positioned in the workpiece; the hook 38 comprising metal (col.3 line39, “metal”), the hook 38 comprising steel (col.4 line31 “hardened steel”);
a coupler 48,56,60 (col.3 lines24-33) coupled to a second end of the elongated flexible member 50 (fig1); and
a pry bar 12 (col.2 line54; fig1), the coupler 48,56,60 being selectively engageable to the pry rod 12 proximate to a first endpoint of the pry rod 12 such that a second endpoint of the pry rod 12 is positionable on another workpiece (fig1), wherein the elongated flexible member 50 is configured for transferring a force applied to the pry rod 12 by the user to the hook 38; the coupler 48,56,60 comprising a loop 56 (fig1, col.3 lines30-31) in the elongated flexible member 50 adjacent to the second end (fig1); and
a bend (a right angled bend between an element 42 and an opposite end from the element 42; fig1) positioned in the bar 40 proximate to a first terminus (the opposite end from the element 42) of the bar 40, the elongated flexible member 50 being coupled to the bar 40 between the bend (fig1) and the first terminus (via an element 54) wherein the bend is configured for offsetting the force applied through the elongated flexible member 50 to the hook 38 for enhancing coupling of the hook 38 to the workpiece, the bend being substantially 90 degrees (fig1).
However, Gordon et al does not explicitly disclose that the elongated flexible member is a coated cable and the hook is coated. Instead, Gordon et al discloses a use of a chain as the elongated flexible member. 
Allen et al (‘625) teaches that a cable, rope, and the like are known elongate and flexible structures that can be used instead of a length of chain (para[0035]) as an elongated flexible member for a pulling device with a pulling hook (fig4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon et al to use a cable instead of a chain as an elongated flexible member, as taught by Allen et al, for the purpose of using one of suitable flexible member for pulling a workpiece. 
Stanley (‘161) teaches a use of a cable 20 made as metal cable coated with plastic (para[0030], “metal cable in plastic sheathing”) to provide good tensile strength for a pulling device with a hook (fig3; para[0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gordon et al and Allen et al to use a coated cable, as taught by Stanley, for the purpose of providing good tensile strength.
Fenberg (‘783) teaches a use of a hook 16 which is coated with plastic or rubber to provide friction enhancement when engaged with a workpiece (col.4 lines54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gordon et al and Allen et al to use a coated hook, as taught by Fanberg, for the purpose of providing friction enhancement. The hook of Gordon et al as modified by Fanberg (coated with plastic or rubber) is capable of coupling the center cap (which is recited as an intended use) without damaging the center cap or the hub as the plastic or rubber coating provides a smooth and protective surface.
It is noted that a center cap, a hub of a wheel of a vehicle and their further limitations are recited as intended uses which only require the decoupling device to be capable of performing the intended use. In this case, Gordon et al as modified by Allen et al, Stanley, and Fanberg teaches each and every positively claimed structural limitations of the decoupling device, therefore, it is clear that the decoupling device taught by Gordon et al as modified by Allen et al, Stanley, and Fanberg is capable of being used as a center cap decoupling device and performing the recited intended use.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on the previously cited references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723